Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 3/7/22 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because:
Invention I: a detail restriction mechanism with locking structure comprising shaft, lever, and fitting member. The locking structure can locked two rods while sliding to each other.
Invention II: a detail tray structure comprising notch with different shapes, tray handle.
The above two inventions are unrelated and required a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL. Examiner will only exam the elected embodiment and invention.
Claim Objections 
Claims 4 and dependent claims are objected to because of the following informalities:  
In claim 4, “the locking unit is adapted to restrict the position of the second rod relative to the first rod to lock the length of the orientation restriction mechanism, and the locking unit is connected to the first rod and the second rod” are not supported by the SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 16 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Hidaka (US 20050257232 A1).
With regard claim 1, Hidaka discloses An electronic device, (abstract; fig 1-14) comprising: a housing; a tray, rotatably connected to the housing (at least fig 9-13; see also paragraph [65]-[71]; compare fig 9 and fig 10; The structure can rotatably connected to the housing is a tray); an orientation restriction mechanism (at least the mechanism shown in fig 10 which connected between the housing and the tray), wherein one end of the orientation restriction mechanism is adjustably connected to the housing, and the other end of the orientation restriction mechanism is adjustably connected to the tray (compare fig 9 and fig 10). 
With regard claim 2, Hidaka further discloses the tray is adapted to be rotated between a first tray orientation and a second tray orientation relative to the housing (at least fig 9-10), and when the tray is in the first tray orientation, the orientation restriction mechanism has a first mechanism length, and when the tray is in the second tray orientation, the orientation restriction mechanism has a second mechanism length (at least fig 9-10, the lengths of the orientation restriction mechanism measured from the tray structure to the housing structure are different).
With regard claim 16, Hidaka further discloses a plurality of hard disks, and the hard disks are disposed on the tray (paragraph [4]-[10]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hidaka (US 20050257232 A1) in view of Tsai (US 20060051159 A1).
With regard claim 3, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the orientation restriction mechanism comprises a first rod and a second rod, the second rod is connected to the first rod, the second rod is adapted to slide relative to the first rod, and when the second rod is in a first rod position relative to the first rod, the orientation restriction mechanism has the first mechanism length, and when the second rod is in a second rod position relative to the first rod, the orientation restriction mechanism has the second mechanism length.
Tsai further teaches: a first rod and a second rod, the second rod is connected to the first rod (at least fig 4, 4A, 4B), the second rod is adapted to slide relative to the first rod (paragraph [26]-[31]), and when the second rod is in a first rod position relative to the first rod, the orientation restriction mechanism has the first mechanism length (at least fig 2-4; paragraph [26]-[31]), and when the second rod is in a second rod position relative to the first rod, the orientation restriction mechanism has the second mechanism length (at least fig 2-4; paragraph [26]-[31]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (first/second rods with locking unit) and modify to previous discussed structure (modified to the orientation restriction mechanism comprises) so as to further secure the modified structure. 
Regarding claim 4 (see objection), the modified Hidaka further disclosed the orientation restriction mechanism further comprises a locking unit (at least fig 3-4), the locking unit is adapted to restrict the position of the second rod relative to the first rod to lock the length of the orientation restriction mechanism (compare Hidaka’s fig 9-11 and Tsai’s fig 4), and the locking unit is connected to the first rod and the second rod (Tsai’s fig 4; see also the modification discussed above). 
Regarding claim 5, the modified Hidaka further disclosed the first rod comprises a rod slot, and the second rod is adapted to slide in the rod slot (Tsai’s fig 4; see also the modification discussed above).

Allowable Subject Matter
Claims 6 and dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the locking unit comprises a fixing base, a shaft, a fitting member and a lever, the fixing base is affixed to the second rod, the fitting member abuts the first rod, the lever pivots on the fixing base via the shaft, the lever is adapted to be rotated between a first lever orientation and a second lever orientation, and when the lever is in the first lever orientation, the second rod is adapted to slide relative to the first rod, and when the lever is in the second lever orientation, the position of the second rod relative to the first rod is fixed, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hidaka (US 20050257232 A1) in view of Tsai (US 20060051159 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841